              Case 3:18-cv-07341-TSH Document 17 Filed 02/21/19 Page 1 of 3




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   CHERYL ADAMS, State Bar #164194
     Chief Trial Deputy
 3   MARGARET W. BAUMGARTNER, State Bar #151762
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, 6th Floor
 5   San Francisco, California 94102-5408
     Telephone:    (415) 554-3859
 6   Facsimile:    (415) 554-3837
     E-Mail:       margaret.baumgartner@sfcityatty.org
 7

 8   Attorneys for Defendant
     CITY AND COUNTY OF SAN FRANCISCO
 9

10

11                                  UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13    ZIAD EID and FALASTEEN EID,                      Case No. 3:18-cv-07341 TSH

14           Plaintiffs,                               STIPULATION TO CONTINUE INITIAL CASE
                                                       MANAGEMENT CONFERENCE
15           vs.

16    CITY AND COUNTY OF SAN
      FRANCISCO; BILL SCOTT, CHIEF OF THE              Trial Date:            Not set.
17    SAN FRANCISCO POLICE DEPARTMENT;
      SAN FRANCISCO POLICE DEPARTMENT
18    OFFICERS DOE 1 through DOE 10,

19           Defendants.

20

21

22          The Case Management Conference is currently scheduled for Thursday March 7, 2019 at 10:00

23   a.m. Defendants request a continuance of the Case Management Conference to the following week

24   (March 14, 2019 at 10:00 a.m.) The parties have met and conferred, and plaintiff does not object.

25   There is good cause for such a continuance for the following reasons:

26          1. Defendants’ counsel, the only Deputy City Attorney assigned to this matter, will be out of

27   the country from March 5 to March 13, 2019.

28
      Stip to Continue CMC                               1                         n:\lit\li2018\181150\01336948.docx
      Case No. 18-cv-07341 TSH
              Case 3:18-cv-07341-TSH Document 17 Filed 02/21/19 Page 2 of 3




 1          2. There are no other dates in this matter that will be affected by a continuation of the case

 2   management conference.

 3          Accordingly, the parties request that this Court continue the case management conference for

 4   one week, to March 14, 2019 at 10:00 a.m. The parties have agreed that they will file a joint case

 5   management conference statement before March 5, 2019.

 6

 7   Dated: February 21, 2019
 8                                                DENNIS J. HERRERA
                                                  City Attorney
 9                                                CHERYL ADAMS
                                                  Chief Trial Deputy
10                                                MARGARET W. BAUMGARTNER
11                                                Deputy City Attorney

12
                                              By: /s/ Margaret W. Baumgartner
13                                               MARGARET W. BAUMGARTNER

14                                                Attorneys for Defendant
                                                  CITY AND COUNTY OF SAN FRANCISCO
15

16
     Dated: February 21, 2019
17

18                                                SIEGEL, YEE, BRUNNER & MEHTA
                                                  DAN SIEGEL
19                                                EMILYROSE JOHNS
                                                  MICAH CLATTERBAUGH
20

21                                            By: /s/ EmilyRose Johns
                                                 EMILYROSE JOHNS
22
                                                  Attorneys for Plaintiffs
23
                                                  ZIAD EID and FALASTEEN EID
24

25

26

27

28
      Stip to Continue CMC                                2                          n:\lit\li2018\181150\01336948.docx
      Case No. 18-cv-07341 TSH
                Case 3:18-cv-07341-TSH Document 17 Filed 02/21/19 Page 3 of 3



                                           [PROPOSED] ORDER
 1
              The Case Management Conference currently set for March 7, 2019 is continued to March 14,
 2
     2019 at 10:00 a.m.
 3
              IT IS SO ORDERED.
 4

 5

 6   Dated:

 7                                               HONORABLE THOMAS S. HIXSON
                                                 UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
      Stip to Continue CMC                              3                        n:\lit\li2018\181150\01336948.docx
      Case No. 18-cv-07341 TSH
